REPORT OF THE REVIEW PANEL
The above-captioned Congressional Reference ease (No. 93-645X) is before the review panel, pursuant to 28 U.S.C. §§ 1492 and 2509 (1994), following the issuance of the Hearing Officer’s “Opinion,” Estate of Beatrice Braude v. United States, 35 Fed.Cl. 99 (1996), issued March 7, 1996, and the “Hearing Officer’s Report,” issued June 3, 1996, on a Congressional Reference action (Private Bill S.840 (1993)) referred to the court.
The Hearing Officer appointed by this court, pursuant to 28 U.S.C. § 2509, is assigned the responsibility to determine the facts underlying the referred claim and then “to inform Congress whether the demand is a legal or equitable claim or a gratuity, and the amount, if any, legally or equitably due from the United States to the claimant.” 28 U.S.C. § 2509(e). The review panel then has the responsibility, by majority vote, to “adopt or modify the findings or the conclusions of the hearing officer.” 28 U.S.C. § 2509(d). Appendix D, paragraph 10, of the Rules of the United States Court of Federal Claims (RCFC), similarly states: “On the basis of the entire record, the panel, by a majority vote, shall adopt or modify the findings or the conclusions of the hearing officer and shall file its report with the Clerk for service on the parties.” After carefully reviewing the record in the above-captioned case, the review panel, which was convened pursuant to 28 U.S.C. § 2509, issues its majority and minority reports.
RCFC Appendix D, paragraph 8 states that “the Hearing Officer’s findings shall not be set aside unless clearly erroneous----” The events at issue in the above-captioned case occurred more than forty years ago and were not easy for the Hearing Officer to reconstruct. Moreover, the record developed by the parties in the ease was not a model record on which to reach a decision. Although the Hearing Officer offered the defendant opportunities to defend against the allegations made by the plaintiff, after losing a motion to exclude certain evidence due to its failure to raise timely evidentiary objections, the defendant chose to allow the record to develop without its active participation. The defendant presented no witnesses in support of its position and finally stipulated to damages in the amount of $200,000.00.
*477The Hearing Officer’s final opinion and report was well-reasoned and was not clearly erroneous based on the record before him, including the transcript, the exhibits, and the procedural history of the case. The Hearing Officer could base his opinion and final report only on the record before him, as presented by the parties. The documents provided by the plaintiff in support of plaintiffs allegations remain unrefuted by defendant.
In his final report, the Hearing Officer found that Dr. Braude was not wrongfully terminated by the United States Information Agency (USIA), because she was terminated pursuant to the Supplemental Appropriation Act of 1954, Pub.L. No. 83-207, Ch. 340, 67 Stat. 418, 421 (1953), which required no statement of reasons for firing, nor compliance with due process. The Hearing Officer, however, also found that the USIA’s blacklisting of Dr. Braude gave rise to an equitable claim based on tort, for which the plaintiff should recover equitable damages from the United States. The Hearing Officer instructed the parties to “endeavor” to reach agreement and to stipulate to the amount of damages, or, if unable to reach agreement, to file a status report setting forth their respective positions explaining why they were unable to reach such an agreement.
The parties filed a stipulation regarding damages on May 24,1996. Following receipt of the stipulation from the parties, the Hearing Officer issued his final “Hearing Officer’s Report” which in pertinent part, reads:
In its March 7, 1996, opinion, this court concluded that defendant blacklisted Dr. Braude and that this blacklisting constituted an equitable claim. See Estate of Dr. Beatrice Braude v. United States, 35 Fed. Cl. 99, 112-14 (1996). Pursuant to 28 U.S.C. § 2509(e), the court must also recommend to Congress the amount to which the plaintiff is equitably entitled.
In its March 7 decision, the court ordered that the parties, based on the factual findings and legal analysis therein, attempt to stipulate as to the amount equitably due plaintiff. On May 24, 1996, the parties filed such a stipulation. Pursuant to that stipulation, the court hereby recommends to Congress that plaintiff is equitably entitled to $200,000 from the United States.
Neither side filed an exception to the liability and damages findings in the Hearing Officer’s report, as is permitted under the Rules of this court in Congressional Reference cases. See RCFC, appendix D, paragraphs 9 and 10. Moreover, on June 10, 1996, pursuant to RCFC Appendix D, paragraph 9, the government filed “Defendant’s Notice in Response to the Hearing Officer’s Report” which states in full:
Pursuant to the Hearing Officer’s Report, dated June 3, 1996, defendant states that it accepts the conclusions contained in that report.
And, on June 11, 1996, also pursuant to RCFC Appendix D, paragraph 9, Dr. Braude’s estate filed “Plaintiffs Notice of Acceptance of the Hearing Officer’s Report” which states in full:
Pursuant to the Hearing Officer’s Report of June 3,1996 and to 119 of Appendix D of the Rules of the Court of Federal Claims, plaintiff hereby accepts the Report of the Hearing Officer.
Based on thorough reviews of the record, the majority members of the panel, hereby, adopt the findings on liability and damages contained in the Hearing Officer’s report, as accepted by the plaintiff and the defendant, and recommend that the plaintiff should recover $200,000.00 in damages from the United States. In the event that the Congress rejects the findings contained in the Hearing Officer’s opinion and report and determines that the plaintiff is not entitled to equitable damages, the majority members of the panel recommend that, based on the record, the plaintiff be awarded $200,000.00 as a gratuity, the amount stipulated to by the parties, and as permitted pursuant to 28 U.S.C. § 2509(c) and RCFC Appendix D, paragraph 8.
IT IS SO ORDERED.

REVIEW PANEL MINORITY OPINION